IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1087
                              Filed August 31, 2022


IN RE THE MARRIAGE OF LORI REINKING,
AND JEFFERY REINKING

Upon the Petition of
LORI REINKING, n/k/a LORI THRONDSON,
      Petitioner-Appellee,

And Concerning
JEFFERY REINKING,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Howard County, Alan T. Heavens,

Judge.



      Jeffery Reinking appeals the district court order quashing the execution

against Lori Throndson for unpaid support payments. AFFIRMED.



      Christopher F. O’Donohoe of Elwood, O’Donohoe, Braun & White, LLP,

New Hampton, for appellant.

      Danielle M. Ellingson of Eggert, Erb & Ellingson, P.L.C., Charles City, for

appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       We are asked to decide whether a stipulation requiring one parent to pay

money into an account for the benefit of a child created a judgment that the other

parent could enforce through execution.

       The stage was set as follows. Lori and Jeffery Reinking married, had one

child, and divorced after eleven years. The district court granted Lori physical care

of the child, a decision the court of appeals affirmed. See In re Marriage of

Reinking, No. 11-1585, 2012 WL 3026412, at *2–3 (Iowa Ct. App. July 25, 2012).1

       In time, Jeffery petitioned to modify the decree. The district court granted

the application, transferring physical care of the child to him. The court ordered

Lori to pay Jeffery $85 per month in child support as well as cash medical support

of $10 per month. The court of appeals affirmed the physical care determination.

See In re Marriage of Reinking, No. 15-0907, 2016 WL 3273465, at *2 (Iowa Ct.

App. June 15, 2016).

       Jeffery filed a second petition to modify the dissolution decree, seeking an

increase in Lori’s child support obligation. The parents eventually stipulated to a

joint physical care arrangement and the following payment scheme:

       CHILD SUPPORT: Neither party shall pay child support. In lieu of
       child support, the parties shall share expenses as follows:
                     A. The Petitioner shall pay $300.00 per month into an
              account for the benefit of the minor child. The account shall
              name the child as signatory and each parent shall be entitled
              to a copy of the monthly statement to ensure the parents are
              apprised of the child’s use of the account.
                             1. $150.00 each month shall be saved for the
                     child’s expected future college expenses;


1 This court remanded the case for recalculation of Jeffery’s child support
obligation.
                                          3


                            2. $150.00 each month may be used for the
                     school expenses of the child, school clothing, school
                     lunches, extracurricular fees, entertainment, and
                     related expenses.
                            3. No more than $50.00 shall be expended at
                     any time absent the consent of both parents.[2]

The district court approved the stipulation.3      That stipulation undergirds the

proceeding giving rise to this appeal.

       Approximately eighteen months after Lori’s payment obligation under the

stipulation ended, Jeffery filed a request for execution against her, also known as

a praecipe. He claimed she owed $6000 in unpaid child support and ten percent

annual interest from the date of the stipulation, which he calculated to be $1549.60.

The clerk of court issued a general execution directing the sheriff to levy on Lori.

       Lori applied for a stay of the judgment. She noted that “[n]o money was to

be paid directly to [Jeffery] as no child support was ordered.” She attached

documentation of more than $6000 paid into two accounts she created in the name

of herself and her son.

       The district court granted Lori’s application for a temporary stay of execution

pending a hearing.     Following the hearing, the court quashed the execution,



2 The “obligation to share expense[s]” was to last until the child graduated from
high school or reached nineteen years old, whichever occurred first.
3 As noted, the stipulation stated “[n]either party” would “pay child support” and the

amounts to be deposited into the account were “[i]n lieu of child support.” The
stipulation characterized the payments as “expenses.” The child support
guidelines authorize allocation of expenses in joint physical care cases. See Iowa
Ct. R. 9.14(3). But payment of expenses is not a substitute for payment of child
support. Id. (“An allocation between the parties for payment of the child(ren)’s
expenses ordered pursuant to Iowa Code section 598.41(5)(a) is an obligation in
addition to the child support amount calculated pursuant to this rule and is not child
support.”). The stipulation violated this prescript. However, the payment scheme
was approved, and no one challenged the stipulation on this ground.
                                         4


concluding Jeffery’s execution was “fatally flawed” for a variety of reasons

notwithstanding the “insufficien[cy] [of] evidence in the record to determine whether

Lori fully complied with the Stipulation.” The court denied Jeffery’s motion to

reconsider.

       On appeal, Jeffery argues the stipulation approved by the court created a

judgment for support that could be enforced by a general execution and Lori failed

to “alleg[e] and prov[e] payment of the $300.00 each month ordered.” We need

not decide whether the order approving the stipulation amounted to an enforceable

judgment.4 Nor do we need to decide whether, if the order was a judgment, it was

the type of judgment subject to enforcement by a request for execution. 5 That is

because, even if the order was a judgment, and even if it was enforceable by

execution, Lori established that she deposited the entire amount required by the




4 “When the stipulation is merged in the dissolution decree it is interpreted and
enforced as a final judgment of the court, not as a separate contract between the
parties.” In re Marriage of Lawson, 409 N.W.2d 181, 182 (Iowa 1987) (quoting
Prochelo v. Prochelo, 346 N.W.2d 527, 529 (Iowa 1984)).
5 Iowa Code section 626.1 (2022) states, “Judgments or orders requiring the

payment of money, or the delivery of the possession of property, are to be enforced
by execution.” Iowa Code sections 598.22 and 22A address the collection and
satisfaction of support payments. In Cullinan v. Cullinan, 226 N.W.2d 33, 35 (Iowa
1975), the supreme court stated, “The states are in conflict on the question of
whether arrearage in child support payments, previously decreed, must be
reduced to judgment before execution can issue.” Addressing precedent, the court
continued, “Our own cases hold a further entry of judgment is, with an exception
to be noted, unnecessary.” Id. The exception, the court said, was “when the trial
court so indicates in the decree which fixes the periodic support payments.” Id.;
cf. Walters v. Walters, 3 N.W.2d 595, 596 (Iowa 1942) (stating “a decree for
alimony is conclusive until subsequently made to appear by reason of changed
conditions that its enforcement would result in injustice”).
                                        5


order into the joint account with her son.6 In addition to including the pertinent

bank statements, she attached the following summaries of those deposits:

             Deposits–Expenses
             September 25, 2017         $150.00
             October 31, 2017           $150.00
             December 1, 2017           $150.00
             January 16, 2018           $150.00
             February 7, 2018           $150.00
             March 12, 2018             $300.00
             April 16, 2018             $300.00
             May 4, 2018                $150.00
             July 12, 2018              $300.00
             September 10, 2018         $100.00
             November 13, 2018          $300.00
             December 3, 2018           $150.00
             January 18, 2019           $150.00
             February 1, 2019           $150.00
             February 11, 2019          $600.00
                           Asset Total $3250.00


             Deposits–College Account
             September 25, 2017         $150.00
             October 2, 2017            $1000.00
             October 31, 2017           $150.00
             December 1, 2017           $150.00
             May 4, 2018                $150.00
             July 12, 2018              $300.00
             September 10, 2018         $300.00
             November 13, 2018          $300.00
             December 3, 2018           $150.00
             January 18, 2019           $150.00
             February 1, 2019           $150.00
             February 11, 2019          $600.00
                           Asset Total $3550.00

Jeffery’s evidence did not undermine these summaries. While he offered bank

statements purporting to show that Lori “withdrew money from [the child’s] account



6 Although Lori did not formally offer and admit these documents at the hearing on
the motion to stay, she asked the court to consider them, and counsel for Jeffery
did not object.
                                        6


and deposited it into her own account,” the statements spanned a different period

of time than the dates of the payments listed by Lori. And while he claimed he set

up independent accounts into which the sums were to be deposited, the stipulation

did not preclude Lori from depositing the funds into accounts she created.

Because Lori owed no money for the stipulated expenses, Jeffery was not entitled

to have a request for execution issued against her. On our de novo review, we

conclude the district court appropriately quashed the execution.

      AFFIRMED.